DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Ottensen on January 5, 2022.

The application has been amended as follows: 
Claim 8, line 13 after the phrase “said first screen” replace ---“bing” with “being”---

Allowable Subject Matter
Claims 2-4, 8, 9, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 3 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a turbine assembly as recited by independent claim 3, comprising:
a wind turbine defining a first axis as a vertical axis of rotation; 
an electric generator operatively connected to said wind turbine and configured to generate electrical power from rotational energy of said wind turbine; 
said wind turbine being configured to be driven by radial wind transverse to said vertical axis and to be driven by air passing along said vertical axis; 
said wind turbine assembly having a predetermined length measured along said first axis and said turbine assembly including: 
a first curved screen configured to shield wind to or from said wind turbine and being at a constant radius from said first axis along said length; 
a second curved screen configured to shield wind to or from said wind turbine in a radial direction and being at a constant radius from said first axis along said length; 
said first screen being movable around said first axis from a first position whereat said first and second curved screens conjointly define an opening to admit wind to said wind turbine to a second position whereat said first and second screens conjointly define a closed tube such that wind to or from said wind turbine is blocked in all radial directions; and, 
said closed tube defining a vertical conduit to accommodate said air passing along said vertical axis to drive said wind turbine when said first screen is in said second position.

With respect to claim 8 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a turbine assembly as recited by independent claim 8, comprising:
a wind turbine defining a first axis as a vertical axis of rotation; 
an electric generator operatively connected to said wind turbine and configured to generate electrical power from rotational energy of said wind turbine; 
said turbine assembly being configured to be mounted along a vertical corner of a building; 
a first screen configured to shield wind to or from said wind turbine in a radial direction; 
said first screen being moveable around said first axis; 
said first screen being moveable around said first axis such that wind to or from said wind turbine is blocked in all radial directions; 
said wind turbine being configured to be propelled by vertical wind; 
a wind chamber having a wall or roof configured to collect solar radiation for heating air in said wind chamber; and, 
said wind chamber having an air inlet and an air outlet leading to a lower end of said turbine assembly.

With respect to claim 9 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a system as recited by independent claim 9, comprising:
a plurality of wind turbine assemblies stacked vertically to form a column; and, each of said wind turbine assemblies including: 
a wind turbine having helicoid turbine blades and defining a first axis as a vertical axis of rotation; 
an electric generator operatively connected to said wind turbine and configured to generate electrical power from rotational energy of said wind turbine; 
said turbine assembly being configured to be mounted along a vertical wall of a building; 
each of said wind turbine assemblies having a predetermined length measured along said first axis and each of said turbine assemblies including: 
a first curved screen configured to shield wind to or from said wind turbine and being at a constant radius from said first axis along said length; 
a second curved screen configured to shield wind to or from said wind turbine in a radial direction and being at a constant radius from said first axis along said length; 
said first screen being movable around said first axis from a first position whereat said first and second curved screens conjointly define an opening to admit wind to said wind turbine to a second position whereat said first and second screens conjointly define a closed tube such that wind to or from said wind turbine is blocked in all radial directions; and, 
said turbine assemblies being stacked one upon the other so as to cause the respective tubes to conjointly define a vertical conduit to permit the passage of air through said conduit to simultaneously drive the respective wind turbines of said wind turbine assemblies when said first screen is in said second position.

With respect to claim 13 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for operating a wind turbine assembly; and, said wind turbine assembly as recited by independent claim 13, comprising:
a wind turbine having helicoid turbine blades and defining a first axis as a vertical axis of rotation; 
an electric generator operatively connected to said wind turbine and configured to generate electrical power from rotational energy of said wind turbine; 
said turbine assembly being configured to be mounted along a vertical wall of a building; 
said wind turbine assembly having a predetermined length measured along said first axis and said turbine assembly including: 
a first curved screen configured to shield wind to or from said wind turbine and being at a constant radius from said first axis along said length; 
a second curved screen configured to shield wind to or from said wind turbine in a radial direction and being at a constant radius from said first axis along said length; 
said first screen being movable around said first axis from a first position whereat said first and second curved screens conjointly define an opening to admit wind to said wind turbine to a second position whereat said first and second screens conjointly define a closed tube such that wind to or from said wind turbine is blocked in all radial directions; and, said turbine assembly being mounted so as to define a vertical conduit to permit the passage of air through said conduit to drive the wind turbine of said wind turbine assembly when said first screen is in said second position, the method comprising the steps of: 
determining a horizontal wind speed; and, 
in response to a predetermined horizontal wind speed, moving said first screen of said wind turbine assembly from said first position whereat horizontal air flows to the wind turbine for an operation thereof in a first operating mode to said second position whereat a passage of air is conducted through said conduit to the wind turbine for operation thereof in a second operating mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yogev (US 8,739,533), Ho (US 8,487,463), and Gaportsin (US 2010/0060010) discloses a wind chamber having a wall or roof using solar radiation for heating air and an air inlet and outlet leading to a lower end of the turbine assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832